Exhibit Synthetech Reports First Quarter Fiscal 2009 Results Albany, Oregon, July 31, 2008 – Synthetech, Inc. (NZYM.OB) today announced financial results for the first quarter of fiscal 2009, which ended June 30, 2008.Revenue for the quarter was $4.9 million, an 18% increase compared to revenue of $4.2 million in the first quarter of fiscal 2008.Operating income for the current quarter was $314,000, compared to operating income of $136,000 for the same period last year.Net income for the current quarter was $295,000, or $0.02 per share, compared to last year’s first quarter net income of $119,000, or $0.01 per share. International sales, mainly to Europe, were $2.6 million and $2.0 million in the first quarters of fiscal 2009 and 2008, respectively.International sales, like all of Synthetech's revenues, are subject to significant quarterly fluctuations. Gross margins of 26% for the first quarter of fiscal 2009 were lower than Synthetech normally would expect on revenue of $4.9 million.Gross margins for the quarter were hindered by: lower than normal margins on certain products which encountered production difficulties in prior quarters; higher than average raw material costs on certain projects; and low margins on material purchased for direct resell. Synthetech's cash and cash equivalents were $217,000 at June 30, 2008, compared to $1.1 million at March 31, 2008.Synthetech’s working capital was $4.9 million at June 30, 2008, compared to $4.4 million at March 31, 2008.In May 2008, Synthetech borrowed $550,000 to expand its large-scale reactor capacity and to install a distillation column, in order to meet increased customer demand and permit the recycling of certain spent solvents for cost and waste reduction.These capital improvements are expected to be operational in September 2008. Synthetech, Inc. Condensed Statements of Operations (unaudited) First Quarter Ended June 30, (in thousands, except per share data) 2008 2007 Revenue $ 4,917 $ 4,172 Cost of revenue 3,628 2,983 Gross income 1,289 1,189 Research and development 297 328 Selling, general and administrative 678 725 Total operating expense 975 1,053 Operating income 314 136 Interest income 5 9 Interest expense (24 ) (26 ) Income before income taxes 295 119 Income taxes - - Net income $ 295 $ 119 Basic and diluted income per share $ 0.02 $ 0.01 Commenting on the financial results, Dr. Gregory Hahn, President and CEO, stated, “Our revenue line continues to be supported by a variety of promising projects, providing $4.9 million of revenue in the first quarter of fiscal 2009.Synthetech’s order backlog as of June 30, 2008 was approximately $6.9 million.We expect that a majority of these customer orders will ship during the second quarter of fiscal 2009, and substantially all of the remainder is scheduled to ship during the second half of fiscal 2009.” Management anticipates that Synthetech’s revenue will continue to be volatile from period to period.Variability in Synthetech’s level of revenue is based primarily on its participation in large-scale customer projects and the timing of shipments arising from these projects.Synthetech operates in a challenging business environment, characterized by the unpredictable dynamics and life cycle of pharmaceutical projects, which can lead to rapid fluctuations in the mix of projects and revenues.As the uncertainties inherent in drug development projects remain outside of Synthetech’s control, it is difficult to predict the progress, timing and revenue potential of these projects. About
